                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR18-0033-JCC
10                              Plaintiff,                     ORDER
11          v.

12   ANTHONY BUSTOS,

13                              Defendant.
14

15          This matter comes before the Court on the Government’s motion for an order of
16   forfeiture (Dkt. No. 108) against Defendant Anthony Bustos. The Government seeks a judgment
17   for a sum of money in the amount of $3,500, representing any property, real or personal,
18   involved in the offense charged in count four of the indictment (Dkt. No. 1), or any property
19   traceable to such property. (Dkt. No. 108.)
20          The Court, having reviewed the papers and pleadings filed in this matter, FINDS that
21   entry of an order of forfeiture is appropriate because:
22               1) Defendant was charged by an indictment that included forfeiture allegations
23                   providing notice that the United States was seeking, pursuant to 18 U.S.C.
24                   § 982(a)(1), a judgment for a sum of money representing any property involved in
25                   the offense set forth in count four of the indictment (Money Laundering, in
26                   violation of 18 U.S.C. §§ 1956(a)(1)(B) and (2) (Dkt. No. 1 at 4–5);


     ORDER
     CR18-0033-JCC
     PAGE - 1
 1              2) Pursuant to the plea agreement, Defendant agreed to forfeit his interest in the

 2                   above-described judgment for a sum of money (Dkt. No. 87 at ¶ 11);

 3              3) The evidence in the record, including information contained within the plea

 4                   agreement, establishes the requisite nexus between the above-described sum of

 5                   money and the offense of conviction, pursuant to Federal Rule of Criminal

 6                   Procedure 32.2(b)(1)(B); and

 7              4) No ancillary proceeding is required to the extent that the forfeiture consists of a

 8                   judgment for a sum of money, pursuant to Federal Rule of Criminal Procedure
 9                   32.2(c)(1).
10         For the foregoing reasons, the Government’s motion for an order of forfeiture (Dkt. No.
11   108) is GRANTED. It is therefore ORDERED that:
12              1) Pursuant to 18 U.S.C. § 982(a)(1), Defendant’s interest in the above-identified
13                   sum of money is fully and finally forfeited, in its entirety, to the United States;
14              2) No right, title, or interest in this sum of money exists in any party other than the
15                   United States;
16              3) Pursuant to Federal Rules of Criminal Procedure 32.2(b)(4)(A)–(B), this order
17                   will become final as to Defendant at the time he is sentenced, it will be made part
18                   of the sentence, and it will be included in the judgment;

19              4) Pursuant to Federal Rule of Criminal Procedure 32.2(e), in order to satisfy this

20                   sum of money in whole or in part, the United States may move to amend this

21                   order, at any time, to substitute property having a value not to exceed $3,500; and

22              5) The Court will retain jurisdiction in this case for the purpose of enforcing this

23                   order.

24         //

25         //

26         //


     ORDER
     CR18-0033-JCC
     PAGE - 2
 1         DATED this 22nd day of January 2019.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0033-JCC
     PAGE - 3
